Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 1 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                                        PUBLISH                                 Tenth Circuit

                       UNITED STATES COURT OF APPEALS                          March 5, 2021

                                                                           Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                            Clerk of Court
                          _________________________________

  ERIC TYLER VETTE,

        Plaintiff - Appellee,

  v.

  K-9 UNIT DEPUTY SANDERS,                                     No. 20-1118

        Defendant - Appellant,

  and

  SERGEANT GUSTIN,

        Defendant.
                          _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:18-CV-01987-KMT)
                        _________________________________

 Eden R. Rolland (Andrew R. McLetchie with her on the briefs), Fowler, Schimberg,
 Flanagan & McLetchie, P.C., Golden, Colorado, for Defendant - Appellant.

 Ashok Chandran, NAACP Legal Defense & Educational Fund, Inc., New York, New
 York (Sherrilyn A. Ifill, President and Director-Counsel, Janai S. Nelson, Samuel Spital,
 and Kevin E. Jason, NAACP Legal Defense & Educational Fund, Inc., New York, New
 York; Christopher Kemmitt, Mahogane D. Reed, NAACP Legal Defense & Educational
 Fund, Inc., Washington, DC, and Samuel Weiss, Right Behind Bars, Washington, DC,
 with him on the brief), for Plaintiff - Appellee.
                           _________________________________

 Before McHUGH, Circuit Judge, LUCERO, Senior Circuit Judge, and CARSON,
 Circuit Judge.
                    _________________________________
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 2 of 33
Appellate Case: 20-1118    Document: 010110489696        Date Filed: 03/05/2021     Page: 2



 McHUGH, Circuit Judge.
                     _________________________________


       Defendant-appellant Keith Sanders, a sergeant with the Montrose County

 Sheriff’s Office, appeals the district court’s denial of his summary judgment motion

 based on qualified immunity. Plaintiff-appellee Eric Tyler Vette had filed a verified

 complaint alleging, among other things, that Sergeant Sanders subjected him to

 excessive force during the course of his arrest by committing the following acts after

 Mr. Vette had already been apprehended: punching Mr. Vette, hitting him in the face

 with a dog chain, and letting a police dog attack him. Sergeant Sanders moved to

 dismiss the complaint, or, in the alternative, for summary judgment, arguing he was

 entitled to qualified immunity.

       The district court converted Sergeant Sanders’s motion to one for summary

 judgment and denied it. Sergeant Sanders appeals the district court’s decision,

 invoking the collateral order doctrine as the purported basis for appellate jurisdiction.

       We lack jurisdiction over Sergeant Sanders’s appeal to the extent his

 arguments depend on facts that differ from those the district court assumed in

 denying his summary judgment motion. Exercising jurisdiction over the abstract

 issues of law advanced by Sergeant Sanders, we hold the district court did not err.




                                             2
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 3 of 33
Appellate Case: 20-1118    Document: 010110489696         Date Filed: 03/05/2021     Page: 3



                                  I. BACKGROUND
                                   A. Factual History1

       On December 31, 2017, Steve Gustin, a sergeant with the Montrose County

 Sheriff’s Department, observed Mr. Vette driving on a public road in Montrose,

 Colorado. Sergeant Gustin attempted to pull Mr. Vette over to run a warrant check.

 Mr. Vette drove away, and Sergeant Gustin pursued. Mr. Vette eventually drove into

 a field and fled on foot; Sergeant Gustin continued his pursuit. Sergeant Sanders and

 his police dog, Oxx, arrived at the field after Sergeant Gustin.

       Sergeant Gustin and another officer apprehended Mr. Vette. After Mr. Vette

 was apprehended, Sergeant Sanders “punched [him] and hit [him] in the face with a

 dog chain” and “let[] [Oxx] attack” him. Dist. Ct. Op. at 9 (third and fourth

 alterations in original) (citing Verified Complaint2 at 4). Oxx bit Mr. Vette’s right

 shoulder.



       1
         In reviewing an interlocutory appeal from the denial of summary judgment
 based on qualified immunity, this court “must accept any facts that the district court
 assumed in denying summary judgment.” Amundsen v. Jones, 533 F.3d 1192, 1196
 (10th Cir. 2008). Sergeant Sanders makes several arguments that we should not
 accept the district court’s factual findings here. As explained in Part II.B, infra, these
 arguments lack merit. Accordingly, we draw our facts from the district court’s
 summary judgment order, in which the district court viewed the evidence in the light
 most favorable to Mr. Vette as the nonmoving party. We also include facts the parties
 do not dispute on appeal. See Walker v. City of Orem, 451 F.3d 1139, 1155 (10th Cir.
 2006) (in interlocutory appeal from denial of qualified immunity at summary
 judgment, noting the “reviewing court need not look solely to plaintiff's version of
 facts where facts are undisputed”).
       2
         Mr. Vette’s Verified Complaint is found in the Appendix at 8–15. We cite to
 the page numbers in the Verified Complaint.

                                             3
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 4 of 33
Appellate Case: 20-1118    Document: 010110489696         Date Filed: 03/05/2021   Page: 4



       Mr. Vette was charged with one felony offense of “Vehicular Eluding,” one

 felony offense of “Identity Theft,” and eleven misdemeanor offenses based, in part,

 on items found in Mr. Vette’s possession.3 App. at 53. Law enforcement took three

 photographs of Mr. Vette at the arrest scene—the first two photographs show teeth

 marks from Oxx on Mr. Vette’s right shoulder, and the third shows him sitting cross-

 legged on the ground, with only the right half of his face visible.

                                  B. Procedural History

       Mr. Vette, proceeding pro se, filed a verified complaint (the “Verified

 Complaint”) in the United States District Court for the District of Colorado, alleging,

 among other things, that Sergeant Sanders subjected him to excessive force.4 He

 signed the Verified Complaint under penalty of perjury. As relevant to his excessive

 force claim, Mr. Vette alleged the following:

       On December 31 2017, Deputy Sanders Violated My Constitutional
       Rights Amendments 8 and 14 by, Police Brutality and us[]ing over
       excessive force when date of arrest due to Sanders punching, hitting
       with dog chain in face and letting dog attack me after I was already


       3
         The eleven misdemeanor charges were for: (1) “Unlawful Possession of
 controlled substance,” (2) “DUID,” (3) “Obstruction Government Operations,”
 (4) “Reckless Endangerment,” (5) “Authorized Possession of Controlled Substance,”
 (6) “Resisting Arrest,” (7) “Drove Vehicle When License Revoked,” (8) “Protection
 order violation,” (9) “Reckless Driving,” (10) “Speeding,” and (11) “Disregarded
 Traffic Control Device.” App. at 53.
       4
         Mr. Vette initially also sued Sergeant Gustin and Oxx, brought official
 capacity claims against Sergeant Sanders, and requested injunctive relief. The district
 court dismissed the claims against Oxx in September 2019. It later dismissed
 Mr. Vette’s injunctive-relief claims, all of his claims against Sergeant Gustin, and the
 claims against Sergeant Sanders in his official capacity. Mr. Vette’s dismissed claims
 are not at issue in this appeal.

                                            4
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 5 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021    Page: 5



       Ap[p]reh[e]nded by two sheriffs. There’s no reason why I was getting
       assaulted by deputy [S]anders an[d] Ox[x] while after being
       ap[p]rehended. This in[ci]dent hurt me and physically, emotionally,
       menta[]lly.

 Verified Complaint at 4. Mr. Vette further alleged that “Ox[x] bit[] my right shoulder

 to where I have scar[]s to prove.” Id. at 5.

       Sergeant Sanders filed a motion to dismiss the Verified Complaint or, in the

 alternative, for summary judgment, asserting he was entitled to qualified immunity.

 In support of his motion, Sergeant Sanders attached two exhibits: (1) the Montrose

 County Sheriff’s Department’s incident report of the arrest (the “Incident Report”),

 which included his narrative account prepared shortly after the arrest (the

 “Supplemental Narrative”); and (2) an affidavit he prepared for litigation (the

 “Affidavit”). In his Supplemental Narrative, Sergeant Sanders states that Oxx “came

 unlatched and . . . attempted to bite” Mr. Vette, but he “immediately grabbed” Oxx

 and “prevented him from engaging [Mr. Vette] further.” App. at 56. He further states

 that Oxx caused “some abrasions and scratches [to Mr. Vette’s right shoulder], but no

 broken skin.” Id. In his Affidavit, Sergeant Sanders affirms that the Supplemental

 Narrative “complete[ly] and accurate[ly]” documents his interactions with Mr. Vette

 on the night of his arrest—including “Oxx’s attempt to bite Mr. Vette”—and avers

 that he did not personally use any force against Mr. Vette. Id. at 62. Mr. Vette, still

 proceeding pro se, filed a response in opposition to Sergeant Sanders’s motion.

 Sergeant Sanders filed a reply brief, to which he attached as an additional exhibit the

 three photographs of Mr. Vette taken at the arrest scene.


                                                5
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 6 of 33
Appellate Case: 20-1118    Document: 010110489696         Date Filed: 03/05/2021    Page: 6



       The district court converted Sergeant Sanders’s motion to one for summary

 judgment and denied it. Viewing the evidence in the light most favorable to

 Mr. Vette as the nonmovant, the court concluded a reasonable jury could find that,

 after Mr. Vette was apprehended by two officers, Sergeant Sanders punched him, hit

 him in the face with a dog chain, and allowed Oxx to attack and bite him.5 The court

 further held this alleged conduct constituted a violation of Mr. Vette’s clearly

 established rights under the Fourth Amendment.6 It accordingly held Sergeant

 Sanders was not entitled to qualified immunity.

       Sergeant Sanders timely appealed. Although Mr. Vette appeared pro se before

 the district court, he is represented by counsel on appeal.


       5
          The district court arguably concluded Sergeant Sanders had not challenged
 Mr. Vette’s claim that Sergeant Sanders punched and hit Mr. Vette in the face with a
 dog chain. Our ensuing analysis and disposition, however, would not materially
 differ. Under those circumstances, we review the record de novo, in the light most
 favorable to Mr. Vette as the nonmoving party, to determine whether the evidence
 could support a jury finding that Sergeant Sanders punched and used a dog chain to
 hit Mr. Vette in the face. See, e.g., Lewis v. Tripp, 604 F.3d 1221, 1225 (10th Cir.
 2010) (“[W]hen the district court at summary judgment fails to identify the particular
 charged conduct that it deemed adequately supported by the record, we may look
 behind the order denying summary judgment and review the entire record de novo to
 determine for ourselves as a matter of law which factual inferences a reasonable jury
 could and could not make.”). Here, a de novo review of the record supports that a
 reasonable jury could make these findings. As discussed in more detail in Part II.B,
 infra, these facts are supported by the averments in Mr. Vette’s Verified Complaint,
 and the record does not blatantly contradict them.
       6
          Mr. Vette invoked the Eighth and Fourteenth Amendments in his Verified
 Complaint. Because Mr. Vette was proceeding pro se, the district court “review[ed] his
 pleadings and other papers liberally,” Dist. Ct. Op. at 2 (quoting Trackwell v. United
 States, 472 F.3d 1242, 1243 (10th Cir. 2007)), and construed his excessive force claim as
 arising under the Fourth Amendment. The parties agree the district court was correct in
 doing so.

                                             6
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 7 of 33
Appellate Case: 20-1118    Document: 010110489696        Date Filed: 03/05/2021     Page: 7



                                    II.   DISCUSSION

       Sergeant Sanders challenges the district court’s denial of his summary

 judgment motion based on qualified immunity. We begin by setting forth the

 jurisdictional standards broadly relevant to this appeal and then we address Sergeant

 Sanders’s specific arguments.

                          A. Standards of Appellate Jurisdiction

       As the appellant, Sergeant Sanders has the duty to establish the existence of

 this court’s appellate jurisdiction. Fed. R. App. P. 28(a)(4); EEOC v. PJ Utah, LLC,

 822 F.3d 536, 542 n.7 (10th Cir. 2016) (“[T]he appellant . . . bears the burden to

 establish appellate jurisdiction.”). Except in limited circumstances, this court may

 exercise jurisdiction only over appeals from “final decisions of the district courts of

 the United States,” 28 U.S.C. § 1291, and “orders denying summary judgment are

 ordinarily not appealable final orders for purposes of 28 U.S.C. § 1291,” Ralston v.

 Cannon, 884 F.3d 1060, 1066 (10th Cir. 2018) (internal quotation marks omitted).

 The collateral order doctrine, however, allows interlocutory review of a decision

 “deemed ‘final’ [because] it disposes of a matter ‘separable from, and collateral to’

 the merits of the main proceeding, ‘too important to be denied review,’ and ‘too

 independent of the cause itself to require that appellate consideration be deferred

 until the whole case is adjudicated.’” Gelboim v. Bank of Am. Corp., 574 U.S. 405,

 414 n.5 (2015) (quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546

 (1949)).



                                            7
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 8 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021       Page: 8



        Under the collateral order doctrine, this court has jurisdiction to review a state

 official’s appeal from the denial of qualified immunity at the summary judgment

 stage, but our jurisdiction is limited to abstract questions of law. See, e.g., Estate of

 Valverde ex rel. Padilla v. Dodge, 967 F.3d 1049, 1058 (10th Cir. 2020) (explaining

 this court “ha[s] jurisdiction only to the extent that the appeal turns on abstract legal

 conclusions” (internal quotation marks omitted)). In particular, we may review

 “(1) whether the facts that the district court ruled a reasonable jury could find would

 suffice to show a legal violation,” and “(2) whether that law was clearly established

 at the time of the alleged violation.” Id. (internal quotation marks omitted); see also

 Thomas v. Durastanti, 607 F.3d 655, 659 (10th Cir. 2010) (“[E]ven if the district

 court concludes that controverted issues of fact remain, an appellate court may

 consider the legal question of whether the defendant’s conduct, taken as alleged by

 the plaintiff, violates clearly established law.”).

        In the same vein, this court generally “lack[s] jurisdiction to review factual

 disputes in this interlocutory posture,” Crowson v. Washington County, 983 F.3d

 1166, 1177 (10th Cir. 2020), including “the district court’s determination . . . that the

 evidence could support a finding that particular conduct occurred,” Walker v. City of

 Orem, 451 F.3d 1139, 1155 (10th Cir. 2006) (internal quotation marks omitted);

 accord Fancher v. Barrientos, 723 F.3d 1191, 1199 (10th Cir. 2013) (explaining that

 this court “lacks jurisdiction at this stage to review a district court’s factual

 conclusions, such as the existence of a genuine issue of material fact for a jury to

 decide, or that a plaintiff’s evidence is sufficient to support a particular factual

                                              8
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 9 of 33
Appellate Case: 20-1118      Document: 010110489696           Date Filed: 03/05/2021      Page: 9



 inference.”). Thus, “if a district court concludes a reasonable jury could find certain

 specified facts in favor of the plaintiff, . . . we must usually take them as true—and

 do so even if our own de novo review of the record might suggest otherwise as a

 matter of law.” Lynch v. Barrett, 703 F.3d 1153, 1159 (10th Cir. 2013) (quotation

 marks omitted); see also Amundsen v. Jones, 533 F.3d 1192, 1196 (10th Cir. 2008)

 (“Because we may review only legal issues, we must accept any facts that the district

 court assumed in denying summary judgment.”).

        A narrow exception to this jurisdictional limitation exists “when the ‘version

 of events’ the district court holds a reasonable jury could credit ‘is blatantly

 contradicted by the record.’” Lewis v. Tripp, 604 F.3d 1221, 1225–26 (10th Cir.

 2010) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). This standard is “a very

 difficult one to satisfy.” Crowson, 983 F.3d at 1177 (quotation marks omitted). We

 will not “look beyond the facts found and inferences drawn by the district court”

 unless those findings “constitute visible fiction.” Id. (quotation marks omitted).

                                    B. Factual Arguments

        “The first step in assessing the constitutionality of [an official’s] actions is to

 determine the relevant facts.” Scott, 550 U.S. at 378. In an interlocutory appeal from a

 district court’s denial of summary judgment on qualified immunity grounds, this court

 ordinarily must accept the version of facts the district court assumed true at summary

 judgment. See, e.g., Amundsen, 533 F.3d at 1196. Sergeant Sanders argues we should

 not do so here, however, for two reasons. First, he argues the district court erred in

 treating Mr. Vette’s Verified Complaint as evidence and therefore as a source of factual

                                                9
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 10 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021       Page: 10



  matter at summary judgment. Second, he argues the facts the district court ruled a

  reasonable jury could find are blatantly contradicted by the record. We address these

  arguments in turn, concluding each lacks merit.7

  1. Verified Complaint as Evidence

        Sergeant Sanders asserts the district court erred by treating Mr. Vette’s

  Verified Complaint as evidence, rather than as mere pleadings. Properly excluding

  the Verified Complaint, Sergeant Sanders argues, there was “no evidence in the

  record from [Mr. Vette].” Aplt. Br. at 14–15. Mr. Vette counters that, under this

  court’s precedent, the district court properly treated the Verified Complaint as an

  affidavit and therefore as testimonial evidence. We agree with Mr. Vette.

        We review a district court’s evidentiary determinations when resolving a motion

  for summary judgment—including the decision to treat submissions as competent

  evidence—for an abuse of discretion. Argo v. Blue Cross & Blue Shield of Kan., Inc.,

  452 F.3d 1193, 1199 (10th Cir. 2006); see also Mitchael v. Intracorp, Inc., 179 F.3d 847,

  854 (10th Cir. 1999). We have squarely held that a “verified complaint may be treated

  as an affidavit for purposes of summary judgment if it satisfies the standards for

  affidavits set out” in Rule 56 of the Federal Rules of Civil Procedure. Abdulhaseeb v.



        7
            Mr. Vette also raises an argument implicating the relevant facts. He contends
  the pro se response he submitted in opposition to Sergeant Sanders’s summary judgment
  motion may also be treated as evidence in this appeal, even though he acknowledges the
  district court did not itself rely on this filing as evidence when resolving Sergeant
  Sanders’s motion. We decline to consider the merits of Mr. Vette’s argument, for even
  without relying on his response filing as evidence, we resolve the appeal in his favor.

                                             10
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 11 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021    Page: 11



  Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010) (quotation marks omitted);8 see also

  Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir. 1991) (“The plaintiff’s complaint

  may also be treated as an affidavit if it alleges facts based on the plaintiff’s personal

  knowledge and has been sworn under penalty of perjury.”). Rule 56 in turn provides

  that “[a]n affidavit or declaration used to support or oppose a [summary judgment]

  motion must be made on personal knowledge, set out facts that would be admissible

  in evidence, and show that the affiant or declarant is competent to testify on the

  matters stated.” Fed. R. Civ. P. 56(c)(4).

        Sergeant Sanders does not claim that Mr. Vette’s Verified Complaint fails to

  satisfy these standards. Indeed, at oral argument counsel conceded that, under this

  circuit’s precedent, the Verified Complaint “is considered to be the same as an

  affidavit or a declaration given under oath.” Oral Arg. at 5:40–54. In light of our

  clear caselaw and Sergeant Sanders’s concession, the district court did not abuse its

  discretion by treating Mr. Vette’s Verified Complaint as evidence when resolving

  Sergeant Sanders’s summary judgment motion.

        Sergeant Sanders also argues the district court should not have treated Mr. Vette’s

  Verified Complaint as evidence because its averments are “unsubstantiated” by other

  evidence. See, e.g., Aplt. Br. at 14; Aplt. Reply at 9. This argument goes to the weight




        8
           Abdulhaseeb v. Calbone cites to Federal Rule of Civil Procedure 56(e) for
  this standard. 600 F.3d 1301, 1311 (10th Cir. 2010). Rule 56 was amended in 2010,
  and subdivision (c)(4) carries forward the relevant provisions of former subdivision
  (e).

                                               11
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 12 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021    Page: 12



  of Mr. Vette’s summary judgment evidence, however, not to whether the district

  court erred in treating the Verified Complaint as evidence in the first instance. See,

  e.g., Speidell v. United States ex rel. IRS, 978 F.3d 731, 740 (10th Cir. 2020) (“So

  long as an affidavit is based upon personal knowledge and set[s] forth facts that

  would be admissible in evidence, it is legally competent to oppose summary

  judgment.” (alterations in original)); United States v. $100,120, 730 F.3d 711, 717

  (7th Cir. 2013) (“To reject testimony because it is unsubstantiated and self-serving is

  to weigh the strength of the evidence or make credibility determinations—tasks

  belonging to the trier of fact.”). Assessing the weight of the evidence is the role of

  the trier of fact, not the court at summary judgment. See, e.g., Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations, the weighing of

  the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge . . . on a motion for summary judgment[.]”).

        In sum, we reject Sergeant Sanders’s contention that the district court abused

  its discretion in treating Mr. Vette’s Verified Complaint as evidence.

  2. Blatant-Contradiction Exception

        Sergeant Sanders also argues the facts averred in Mr. Vette’s Verified

  Complaint, which the district court concluded a reasonable jury could credit, are

  blatantly contradicted by the record.

        “[W]hen the version of events the district court holds a reasonable jury could

  credit is blatantly contradicted by the record,” this court does not accept that version

  of events but instead “assess[es] the facts de novo.” Crowson, 983 F.3d at 1177

                                             12
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 13 of 33
Appellate Case: 20-1118    Document: 010110489696        Date Filed: 03/05/2021      Page: 13



  (internal quotation marks omitted). This standard is satisfied only when “the version

  of events is so utterly discredited by the record that no reasonable jury could have

  believed” it, constituting “visible fiction.” Scott, 550 U.S. at 380–81. Here, Sergeant

  Sanders argues Mr. Vette’s averments that he was struck in the face and that Sergeant

  Sanders intentionally allowed Oxx to attack him are blatantly contradicted by the

  following evidence in the record: (1) Sergeant Sanders’s Supplemental Narrative in

  the Incident Report; (2) Sergeant Sanders’s Affidavit; and (3) three photographs of

  Mr. Vette taken at the arrest scene.9

        For the reasons now explained, we conclude the district court’s factual

  determinations are not blatantly contradicted by the record. Because this circuit’s

  blatant-contradiction jurisprudence treats testimonial evidence differently than

  documentary evidence, we separately consider Sergeant Sanders’s testimonial

  evidence—that is, his Supplemental Narrative and Affidavit—and the arrest-scene

  photographs.




        9
          At oral argument, Mr. Vette’s counsel asserted Sergeant Sanders waived
  reliance on the arrest-scene photographs as a basis for his blatant-contradiction
  arguments by failing to discuss them in his opening brief. We agree that Sergeant
  Sanders’s argument concerning the photographs is not particularly well-developed in
  his opening brief. Sergeant Sanders does argue, however, that “the entire evidentiary
  record, comprised of the Incident Report, [his] affidavit, and the Incident photos
  discloses no indication of an intentional use of force.” Aplt. Br. at 19 (emphasis
  added); see also id. at 9 (explaining the photographs show merely “scratch marks
  made by Oxx”). Although arguably waived for inadequate presentation, we
  nevertheless consider the photographs when assessing Sergeant Sanders’s blatant-
  contradiction arguments, as analysis of the photographs does not alter our conclusion.

                                             13
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 14 of 33
Appellate Case: 20-1118     Document: 010110489696          Date Filed: 03/05/2021     Page: 14



     a. Testimonial evidence

         We reject Sergeant Sanders’s contention that his Supplemental Narrative and

  Affidavit do, or even could, constitute evidence satisfying the blatant-contradiction

  exception. This court has generally limited application of the exception to cases

  involving objective documentary evidence, such as video recordings or photographs.

  See, e.g., Estate of Valverde, 967 F.3d at 1062 (explaining this court was “not bound

  by th[e district court’s factual] ruling to the extent it is blatantly contradicted by the

  video” of the incident at issue, in an interlocutory appeal from denial of qualified

  immunity); Farrell v. Montoya, 878 F.3d 933, 938 (10th Cir. 2017) (rejecting

  plaintiffs’ version of events because “the dash-cam video contradicts the factual basis

  of the argument”); Thomas, 607 F.3d at 659 (accepting plaintiff’s version of the facts

  except “to the extent that there [was] clear contrary video evidence of the incident at

  issue”). See also Harte v. Bd. of Comm’rs of Cnty. of Johnson, 864 F.3d 1154, 1201

  n.6 (10th Cir. 2017) (reversing district court’s grant of qualified immunity, and

  noting that defendants’ “lack of photographs is significant” because “it deprives the

  deputies of the kind of evidence that would ‘blatantly contradict[]’ the [plaintiffs’]

  version of the facts” (first alteration in original) (emphasis added) (quoting Scott, 550

  U.S. at 380)). We have also applied the exception where the plaintiff herself was the

  source of the testimonial evidence blatantly contradicting her account. See Koch v.

  City of Del City, 660 F.3d 1228, 1240 (10th Cir. 2011) (applying blatant-

  contradiction exception where fact asserted by plaintiff was “directly contradicted by

  her [own] deposition testimony”).

                                              14
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 15 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021    Page: 15



        But we have not extended the exception to circumstances in which the court is

  merely presented with two parties’ conflicting testimonial accounts of the same

  events. We have declined to do so where the testimonial account contradicting the

  plaintiff’s was offered by a third party. See McCowan v. Morales, 945 F.3d 1276,

  1281 n.3 (10th Cir. 2019) (holding third-party’s statements did not qualify as

  evidence blatantly contradicting plaintiff’s version of events because the third party’s

  account did “not demonstratively depict the events as they occurred, but [wa]s

  instead a [witness’s] recording of what he perceived, which is more susceptible to

  being mistaken, falsified or incomplete”); see also Rhoads v. Miller, 352 F. App’x

  289, 291 (10th Cir. 2009) (unpublished) (“Here, there is no videotape or similar

  evidence in the record to blatantly contradict [plaintiff’s] testimony. There is only

  other witnesses’ testimony to oppose his version of the facts, and our judicial system

  leaves credibility determinations to the jury.”). We must also decline to extend the

  exception where the source of the contradictory testimony is the defendant himself.

  See Younes v. Pellerito, 739 F.3d 885, 889 (6th Cir. 2014) (noting defendant officers’

  “testimony about the incident is not the type of evidence in the record [that] ‘utterly

  discredits’” a plaintiff’s account) (quoting Scott, 550 U.S. at 380)).

        We thus reject Sergeant Sanders’s attempt to rely on his Supplemental

  Narrative and Affidavit—i.e., his own testimonial accounts of the events at issue—as

  evidence blatantly contradicting the district court’s factual determinations, as his

  accounts simply do not constitute the type of evidence that could satisfy the

  exception.

                                             15
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 16 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021     Page: 16



     b. Documentary evidence

         We next consider whether the arrest-scene photographs satisfy the exception.

  This court has indicated that photographs are the “kind of evidence” that may satisfy

  the blatant-contradiction standard. See Harte, 864 F.3d at 1201 n.6. Nevertheless, we

  have little trouble concluding the photographs here do not “so utterly discredit”

  Mr. Vette’s account “that no reasonable jury could have believed him.” Scott, 550

  U.S. at 380. To the contrary, they can be viewed as consistent with his account.

         Sergeant Sanders argues the arrest-scene “photographs speak for themselves.”

  Aplt. Reply at 16. Specifically, he contends the photograph of Mr. Vette sitting on

  the ground after he was apprehended “belies Mr. Vette’s allegations that he was

  ‘punch[ed], [and] hit[] with [a] dog chain in [his] face.’” Id. (first and third

  alterations in original). Sergeant Sanders does not explain precisely why he believes

  this photograph “belies” Mr. Vette’s allegations of having been struck in the face.

  But Sergeant Sanders appears to suggest that because there are no obvious bruises or

  other markings on the right side of Mr. Vette’s face, the only portion of his face

  visible in the photograph, Mr. Vette could not have been struck. This argument lacks

  merit. The left half of Mr. Vette’s face is not visible in the photograph, so the

  photograph does not “belie” Mr. Vette’s allegations that Sergeant Sanders punched

  him and hit him in the face with a dog chain. Rather, the photograph is consistent

  with the possibility that Sergeant Sanders battered the left side of Mr. Vette’s face.

         Turning next to the two photographs of Mr. Vette’s shoulder, Sergeant Sanders

  asserts these photographs “visibly demonstrate an accidental and fleeting encounter

                                              16
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 17 of 33
Appellate Case: 20-1118    Document: 010110489696        Date Filed: 03/05/2021     Page: 17



  with [Oxx], not a ‘dog attack,’” as they show merely “some abrasions and scratches,

  but no broken skin.” Id. First, we observe that, contrary to Sergeant Sanders’s

  characterization, Mr. Vette’s skin does appear to be broken in several places. At

  least, a reasonable jury viewing the photographs could conclude as much. More to the

  point, these photographs show markings consistent with multiple instances of contact

  with a dog’s teeth. Thus, although Sergeant Sanders quibbles with the severity of

  Oxx’s encounter with Mr. Vette, the photographs do not blatantly contradict—and

  indeed, serve to corroborate—Mr. Vette’s account that Oxx attacked and bit his right

  shoulder. See Dist. Ct. Order at 2 (describing Mr. Vette’s allegation that Oxx “bit his

  right shoulder and left him with scars” (citing Verified Complaint at 5)).

        Sergeant Sanders’s contention that the photographs “visibly demonstrate” that

  Oxx’s attack was “accidental,” rather than intended by Sergeant Sanders, is even less

  persuasive. Aplt. Br. at 16. Sergeant Sanders seems to imply that because the

  photographs do not display some greater level of injury inflicted by Oxx, the

  encounter between Oxx and Mr. Vette must have been relatively brief, which in turn

  suggests that Sergeant Sanders did not intend the encounter in the first place.

  Sergeant Sanders will be free to make these arguments to a jury. But this inference-

  upon-inference exercise comes nowhere close to satisfying the blatant-contradiction

  exception. That is, the photographs of Mr. Vette’s shoulder do not render his

  averment that Sergeant Sanders allowed Oxx to attack him after he was already

  apprehended “visible fiction.” Scott, 550 U.S. at 380. Cf. Green v. Post, 574 F.3d

  1294, 1296–97 & n.4 (10th Cir. 2009) (applying blatant-contradiction exception to

                                            17
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 18 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021    Page: 18



  correct the district court’s finding that a traffic light was red, where videotape in the

  record showed it was yellow).

        In sum, the arrest-scene photographs do not “utterly discredit” Mr. Vette’s

  account. Scott, 550 U.S. at 380. The photograph of Mr. Vette sitting down tells us

  nothing about the condition of the other side of his face, and the two photographs of

  his shoulder can be viewed as corroborating Mr. Vette’s allegations. Accordingly, we

  reject Sergeant Sanders’s argument that the district court’s determination as to the

  version of facts a reasonable jury could credit is blatantly contradicted by the

  photographs in the record.

                                            ***

        As discussed at the outset, the blatant-contradiction standard is “a very

  difficult one to satisfy.” Crowson, 983 F.3d at 1177 (quotation marks omitted). For

  the reasons discussed above, Sergeant Sanders falls short of doing so here. Indeed, he

  falls so far short—namely, by attempting to satisfy it via testimonial evidence he

  prepared himself and via photographic evidence that might corroborate, rather than

  contradict, Mr. Vette’s account—that we feel compelled to remind litigants once

  again to “be cognizant of the limited nature of the exception” before invoking it on

  appeal. Roosevelt-Hennix v. Prickett, 717 F.3d 751, 759 (10th Cir. 2013).

                                           ****

        To summarize, neither Sergeant Sanders’s blatant-contradiction argument, nor

  his argument that the district court erred in treating the Verified Complaint as

  evidence, has merit. As such, for purposes of this interlocutory appeal we “accept

                                              18
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 19 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021     Page: 19



  [the] facts that the district court assumed” true at summary judgment. Amundsen, 533

  F.3d at 1196.

                       C. Sergeant Sanders’s Remaining Arguments

        Sergeant Sanders nominally frames his remaining arguments on appeal as

  abstract legal challenges. In actuality, these arguments depend on facts that differ

  from those the district court held a reasonable jury could find. Because his arguments

  challenge the district court’s factual findings, rather than present pure questions of

  law, they fall outside the parameters of our collateral-order jurisdiction. See, e.g.,

  Estate of Valverde, 967 F.3d at 1058; Thomas, 607 F.3d at 658–59. Alternatively,

  Sergeant Sanders’s remaining arguments depend on the success of his arguments

  addressed in Part II.B, supra. Because those arguments fail, his arguments predicated

  thereon necessarily fail as well.

        Sergeant Sanders’s articulation of the issue raised on appeal highlights these

  flaws. He frames the issue as “[w]hether the District Court erred in denying [his]

  Motion for Summary Judgment based on qualified immunity, where [Mr. Vette]

  failed to provide any admissible and specific factual evidence in support of his claim

  of excessive force.” Aplt. Br. at 4 (emphasis added). Thus, his issue on appeal is

  based either on successfully challenging the district court’s decision to rely on Mr.

  Vette’s Verified Complaint as evidence (failure to provide “admissible” evidence),

  which he has not successfully done; or it challenges the district court’s

  determinations as to which facts the evidence could reasonably support (failure to

  provide “specific” evidence), over which this court lacks appellate jurisdiction.

                                              19
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 20 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021      Page: 20



         Similarly, although Sergeant Sanders asserts the district court “misapplied the

  summary judgment standard in the context of qualified immunity in several ways,”

  Aplt. Br. at 11, each of the ways he claims the district court misapplied the standard,

  in fact, relates to the district court’s assessment of the evidence. Specifically,

  Sergeant Sanders argues in Part A of his opening brief that the district court

  “misunderstood and misapplied the [relevant] legal standards” because the burden

  was on Mr. Vette to support his excessive force claim by “affidavit or other

  admissible evidence.” Id. at 14. Sergeant Sanders asserts Mr. Vette instead “did

  nothing,” but “[d]espite the absence of any evidence in the record from [Mr. Vette],

  the District Court assumed the role of [Mr. Vette’s] ‘advocate’ by crediting [his]

  unsubstantiated allegations” in his Verified Complaint. Id. Having concluded the

  district court did not err in treating the Verified Complaint as an affidavit, we reject

  Sergeant Sanders’s assertion that there was an “absence of any evidence in the record

  from [Mr. Vette].” Id. And we lack jurisdiction to review the district court’s factual

  conclusions concerning the reasonable facts and inferences the evidence could

  support.10 See Fancher, 723 F.3d at 1199 (reasoning that although defendant


         10
           When describing the district court’s factual determinations at summary
  judgment, Sergeant Sanders repeatedly claims the district court ‘credited’ Mr. Vette’s
  averments in the Verified Complaint. See Aplt. Br. at 11, 14; Aplt. Reply at 1, 9, 13,
  17. To dispel any potential confusion, we explain here that, when resolving Sergeant
  Sanders’s motion for summary judgment, the district court did not ‘credit’
  Mr. Vette’s version of events in the sense of finding his version to be the truth.
  Rather, the district court held (1) there were genuine issues of fact as to Sergeant
  Sanders’s conduct on the night in question, and (2) viewing the evidence in the light
  most favorable to Mr. Vette as the nonmoving party, Sergeant Sanders’s conduct
  violated clearly established law. See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S.
                                              20
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 21 of 33
Appellate Case: 20-1118    Document: 010110489696        Date Filed: 03/05/2021        Page: 21



  “nominally frame[d his] argument as a legal issue” concerning the district court’s

  purported misapplication of the legal standard, “[u]ltimately . . . [his] argument

  depends upon a challenge to the facts the district court concluded a reasonable jury

  could infer based upon the evidence in the summary judgment record,” and was

  therefore unreviewable on interlocutory appeal).

        Sergeant Sanders’s arguments in the subsequent sections of his brief suffer

  from the same defects and are therefore equally ill-fated. See Aplt. Br. at 15–19 (Part

  B.1: arguing Mr. Vette “did not present any evidence to dispute that Sergeant Sanders

  did not intentionally dispatch Oxx or let Oxx continue to engage” Mr. Vette

  (emphasis added)); id. at 19–21 (Part B.2: arguing Mr. Vette “failed to overcome the

  first prong of Sergeant Sanders’[s] qualified immunity” defense because he presented

  “no evidence of excessive force” (emphasis added)); id. at 21–25 (Part B.3: arguing

  Mr. Vette “failed to overcome the second prong of Sergeant Sanders’[s] qualified

  immunity” defense because, under Sergeant Sanders’s view of the facts, rather than

  the version of facts assumed by the district court, his conduct was not a clearly

  established Fourth Amendment violation); id. at 25–28 (Part C: arguing Mr. Vette

  “failed to proffer any admissible evidence to genuinely dispute Sergeant Sanders’[s]

  sworn statement that Sergeant Sanders did not personally use any force against

  [Mr. Vette]” (emphasis added)).



  242, 249 (1986) (noting that at summary judgment, the district judge does not
  personally “weigh the evidence and determine the truth of the matter” but rather
  “determine[s] whether there is a genuine issue for trial”).
                                             21
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 22 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021    Page: 22



         In sum, Sergeant Sanders’s remaining arguments are alternatively meritless or

  are ones over which we may not exercise appellate jurisdiction. We now consider

  whether the district court erred in denying summary judgment as a matter of law; we

  do so relying on the district court’s factual determinations, as we must at this stage of

  the litigation.

                          D. Merits of Qualified Immunity Defense

         In an interlocutory appeal from the denial of summary judgment based on

  qualified immunity, we have jurisdiction over the abstract legal questions of

  (1) whether, accepting the facts the district court concluded a reasonable jury could

  find based on the summary judgment evidence, those facts constitute a legal

  violation, and (2) whether that legal violation was clearly established at the time of

  the violation. See, e.g., Estate of Valverde, 967 F.3d at 1058. Accordingly, here we

  have jurisdiction to review whether (1) striking an apprehended suspect in the face

  and unleashing a police dog to attack him violates the suspect’s Fourth Amendment

  rights, and (2) whether such a violation was clearly established by December 2017.

  We answer these two questions in the affirmative and accordingly affirm the district

  court’s judgment that Sergeant Sanders is not entitled to qualified immunity.

  1. Legal Standards and Standard of Review

         “The doctrine of qualified immunity shields officials from civil liability so

  long as their conduct ‘does not violate clearly established statutory or constitutional

  rights of which a reasonable person would have known.’” Mullenix v. Luna, 577 U.S.

  7, 11 (2015) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “When a

                                             22
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 23 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021      Page: 23



  § 1983 defendant asserts qualified immunity, this affirmative defense creates a

  presumption that [the defendant is] immune from suit.” Crowson, 983 F.3d at 1178

  (alteration in original) (internal quotation marks omitted). “To overcome this

  presumption, the plaintiff must show that (1) the officers’ alleged conduct violated a

  constitutional right, and (2) it was clearly established at the time of the violation,

  such that every reasonable official would have understood, that such conduct

  constituted a violation of that right.” Id. (internal quotation marks omitted). If

  appellate jurisdiction is established, this court “review[s] the district court’s denial of

  summary judgment on qualified immunity grounds de novo, with [its] review limited

  to purely legal issues.” Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015).

  2. Constitutional Violation

         We first evaluate whether Sergeant Sanders’s conduct, under the version of

  facts the district court assumed true at summary judgment, constituted excessive

  force. Excessive force claims are cognizable under the Fourth, Fifth, Eighth, and

  Fourteenth Amendments, depending on where in the criminal justice system the

  plaintiff is at the time of the challenged use of force. Bond v. City of Tahlequah, 981

  F.3d 808, 815 (2020). When an “excessive force claim arises in the context of an

  arrest or investigatory stop of a free citizen, it is most properly characterized as one

  invoking the protections of the Fourth Amendment.” Graham v. Connor, 490 U.S.

  386, 394 (1989).

         “To state an excessive force claim under the Fourth Amendment, plaintiffs

  must show both that a seizure occurred and that the seizure was unreasonable.” Bond,
                                              23
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 24 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021     Page: 24



  981 F.3d at 815 (emphasis in original) (quotation marks omitted). In assessing

  reasonableness, this court “looks at the facts and circumstances as they existed at the

  moment the force was used, while also taking into consideration the events leading

  up to that moment.” Emmett v. Armstrong, 973 F.3d 1127, 1135 (10th Cir. 2020). The

  inquiry is an objective one, and one that considers the totality of the circumstances.

  Bond, 981 F.3d at 815–16. Furthermore, reasonableness is “judged from the

  perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

  hindsight.” Graham, 490 U.S. at 396.

        The Supreme Court in Graham outlined three factors that guide the

  reasonableness analysis: (1) “the severity of the crime at issue,” (2) “whether the

  suspect poses an immediate threat to the safety of the officers or others,” and

  (3) “whether he is actively resisting arrest or attempting to evade arrest by flight.” Id.

  The district court concluded the first Graham factor weighed against a determination

  that Sergeant Sanders employed excessive force, and the latter factors weighed in

  favor of such a determination. After weighing the factors and considering the totality

  of the circumstances, the district court concluded the jury could find Sergeant

  Sanders engaged in conduct that violated Mr. Vette’s constitutional right to be free

  from excessive force. Our de novo review leads us to the same conclusion.

     a. Severity of the crime

        The district court concluded the first Graham factor—“the severity of the

  crime at issue”—favors Sergeant Sanders because it is “undisputed [he] arrived at the

  scene knowing Mr. Vette was a ‘wanted felon,’” and “[f]elonies are deemed more
                                             24
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 25 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021    Page: 25



  severe than when the underlying crime is a municipal code violation or a

  misdemeanor.” Dist. Ct. Op. at 10. Mr. Vette argues this factor instead cuts in his

  favor because, although he concedes there was a felony warrant out for his arrest, he

  was not suspected of a violent crime.

        Mr. Vette claims this court’s unpublished decision in Estate of Ronquillo v.

  Denver supports his argument that the first Graham factor weighs in favor of a

  plaintiff accused of a nonviolent crime, even where that crime is a felony. See Aple.

  Br. at 26 & n.12 (“[A]s this court has recognized, the first Graham factor cuts in

  favor of even [a] plaintiff accused of a nonviolent felony.” (emphasis in original)

  (citing Estate of Ronquillo v. Denver, 720 F. App’x 434, 438 (10th Cir. 2017)

  (unpublished)). But our binding precedent indicates the first Graham factor weighs

  against the plaintiff when the crime at issue is a felony, irrespective of whether that

  felony is violent or nonviolent. See, e.g., Estate of Valverde, 967 F.3d at 1061 n.2

  (rejecting plaintiff’s argument that first Graham factor weighed in his favor because

  his offenses were nonviolent, reasoning, in part, “our cases have not considered the

  nature of a felony in determining that it is a serious offense under the first Graham

  factor”); Lee v. Tucker, 904 F.3d 1145, 1149 (10th Cir. 2018) (explaining that

  evaluating severity using the felony/misdemeanor distinction is “consistent with the

  many cases in which we have held that the first Graham factor may weigh against the

  use of significant force if the crime at issue is a misdemeanor”); Henry v. Storey, 658

  F.3d 1235, 1239 (10th Cir. 2011) (holding first Graham factor weighed in favor of

  defendant officer because crime at issue—vehicle theft—is a felony).

                                             25
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 26 of 33
Appellate Case: 20-1118     Document: 010110489696         Date Filed: 03/05/2021    Page: 26



        Accordingly, here we assume the first Graham factor favors Sergeant Sanders

  because Mr. Vette was wanted for a felony at the time of the challenged use of force.

  As discussed infra, even assuming this factor weighs in Sergeant Sanders’s favor, the

  remaining factors weigh so strongly against significant use of force that he cannot

  prevail under the totality of the circumstances.

     b. Immediacy of threat

        The second Graham factor, “whether the suspect poses an immediate threat to

  the safety of the officers or others,” Graham, 490 U.S. at 396, “is undoubtedly the

  most important and fact intensive factor in determining the objective reasonableness

  of an officer’s use of force,” Bond, 981 F.3d at 820 (quotation marks omitted). The

  district court concluded this factor favors Mr. Vette. We agree.

        In evaluating this factor, we “must look at whether the officers [or others]

  were in danger at the precise moment that they used force.” Emmett, 973 F.3d at 1136

  (alteration in original) (internal quotation marks omitted). Under the version of facts

  the district court assumed true at summary judgment, Mr. Vette did not pose an

  immediate threat to Sergeant Sanders or to anyone else at the time Sergeant Sanders

  struck him in the face and released Oxx to bite him; rather, Mr. Vette had already

  been apprehended by two officers. Moreover, it is undisputed he was unarmed. Even

  if justification for some use of force existed prior to Mr. Vette’s arrest, “the

  justification disappeared when [Mr. Vette] was under the officers’ control.” Perea v.

  Baca, 817 F.3d 1198, 1204 (10th Cir. 2016) (denying qualified immunity to officers

  for using a taser on a man who had already been arrested). Under these
                                              26
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 27 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021    Page: 27



  circumstances, Mr. Vette posed a minimal safety threat at the moment Sergeant

  Sanders used force against him, and the second Graham factor thus weighs against

  Sergeant Sanders’s use of significant force.

     c. Active resistance or evasion of threat

        Finally, we also agree with the district court that the third factor—whether the

  suspect is actively resisting arrest or attempting to evade arrest by flight—favors

  Mr. Vette. Like the second factor, when evaluating the third factor we consider

  whether the plaintiff was fleeing or actively resisting at the “precise moment” the

  officer employed the challenged used of force. See, e.g., Emmett, 973 F.3d at 1136

  (concluding “the third Graham factor . . . weighs against the use of significant force”

  because “in the precise moment th[e officer] tased [the plaintiff], [the plaintiff] was

  no longer fleeing” and “was not actively resisting”). Even though it is undisputed on

  appeal that Mr. Vette initially fled from law enforcement, he had been apprehended

  by the point Sergeant Sanders allegedly used force against him. Accordingly, this

  factor also favors Mr. Vette.

                                            ***

        We thus conclude that, on the facts the district court determined a jury could

  find, the first Graham factor favors Sergeant Sanders and the latter factors favor

  Mr. Vette. We further conclude that, under the totality of circumstances, Sergeant

  Sanders’s alleged use of force against Mr. Vette—viz., striking him in the face and

  releasing a police dog to attack him after he was already apprehended—was



                                             27
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 28 of 33
Appellate Case: 20-1118       Document: 010110489696         Date Filed: 03/05/2021      Page: 28



  objectively unreasonable. Accordingly, Sergeant Sanders violated Mr. Vette’s right

  under the Fourth Amendment to be free from excessive use of force.

  3. Clearly Established

           Having determined Mr. Vette’s version of the facts establishes a violation of a

  constitutional right, the next question is whether that right was clearly established at the

  time the alleged conduct occurred. That is, the question is whether Mr. Vette’s right not

  to be attacked by a police dog or punched and hit in the face with a dog chain, after he

  was already apprehended, was clearly established by December 2017.

        a. Legal standards

           “To be clearly established, ordinarily there must be prior Supreme Court or Tenth

  Circuit precedent, or the weight of authority from other circuits, that would have put an

  objective officer in [defendant]’s position on notice that he was violating [plaintiff]’s

  Fourth Amendment rights.” Emmett, 973 F.3d at 1137 (alterations in original) (quotation

  marks omitted). In making this determination, we may “not . . . define clearly established

  law at a high level of generality.” City of Escondido v. Emmons, 139 S. Ct. 500, 503

  (2019) (per curiam). This directive “is particularly important in excessive force cases.”

  Id.

           “Nonetheless, even in the Fourth Amendment context, there need not be a prior

  ‘case directly on point,’ so long as there is existing precedent that places the

  unconstitutionality of the alleged conduct ‘beyond debate.’” McCowan v. Morales, 945

  F.3d 1276, 1285 (10th Cir. 2019) (quoting District of Columbia v. Wesby, 138 S. Ct. 577,

  590 (2018)); see also Bond, 981 F.3d at 824 (noting that, even in excessive force cases,
                                                28
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 29 of 33
Appellate Case: 20-1118      Document: 010110489696          Date Filed: 03/05/2021     Page: 29



  this court’s analysis “is not a scavenger hunt for prior cases with precisely the same facts,

  and a prior case need not be exactly parallel to the conduct here for the officials to have

  been on notice of clearly established law” (quotation marks omitted)). “Rather, ‘the

  salient question is whether the state of the law at the time of an incident provided fair

  warning to the defendants that their alleged conduct was unconstitutional.’” Bond, 981

  F.3d at 824–25 (quoting Tolan v. Cotton, 572 U.S. 650, 656 (2014)).

     b. Analysis

         In December 2017, a reasonable officer would have been on notice that

  striking Mr. Vette in the face and releasing a dog to attack him, after he was already

  apprehended by two officers, was unconstitutional. Specifically, as of 2017, our

  precedent was clear “that continued use of force after an individual has been subdued

  is a violation of the Fourth Amendment.” Perea, 817 F.3d at 1205.

         In Perea v. Baca, published in 2016, this court considered an appeal from the

  denial of qualified immunity in a case where officers shot plaintiff in the chest with a

  taser ten times in two minutes, including tasering him after he had been subdued. 817

  F.3d at 1204. Although at the time of the incident in question, this court had “never

  held that use of a taser, in and of itself, constitutes excessive force,” we nevertheless

  concluded that “disproportionate use of a taser, and repeated use of a taser against an

  effectively subdued individual, are clearly established constitutional violations.” Id.

  at 1205 n.4.

         We reached this conclusion because, under our precedent, it was clearly

  established that “officers may not continue to use force against a suspect who is

                                               29
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 30 of 33
Appellate Case: 20-1118     Document: 010110489696        Date Filed: 03/05/2021     Page: 30



  effectively subdued.” Id. at 1204. We explained that several of this court’s previous

  decisions would have put the officers on notice that their conduct violated the Fourth

  Amendment. Id at 1204–05. Among them was Fancher v. Barrientos, in which we

  held that although a single shot fired by an officer may have been a justified use of

  force, the subsequent six shots were clearly unlawful because they occurred after the

  arrestee no longer posed a threat of serious harm. 723 F.3d 1191, 1201 (10th Cir.

  2013). Similarly, in Dixon v. Richer, a Tenth Circuit decision published in 1991, we

  held that “continuing to strike [a] detainee after he had been subdued was clearly

  unconstitutional.” Perea, 817 F.3d at 1205 (characterizing Dixon v. Richer, 922 F.2d

  1456, 1463 (10th Cir. 1991)). There, the plaintiff had alleged that two officers

  “kicked [him], struck [him] with a flashlight, and then choked and beat [him],” even

  though he “had his hands up . . . and was not making any aggressive moves or

  threats.” Dixon, 922 F.2d at 1463.

        McCoy v. Meyers also advances our analysis. Although published after the

  events in question, it concludes that several decisions issued before Sergeant

  Sanders’s alleged conduct here “clearly establish[ed] that the Fourth Amendment

  prohibits the use of force without legitimate justification, as when a subject poses no

  threat or has been subdued.” 887 F.3d 1034, 1052 (2018) (citing Dixon, 922 F.2d at

  1463; Casey v. City of Federal Heights, 509 F.3d 1278, 1286 (10th Cir. 2007); and

  Weigel v. Broad, 544 F.3d 1143 (10th Cir. 2008)). Cf. Emmett, 973 F.3d at 1139

  (considering, as part of its analysis of the clearly-established prong, a Tenth Circuit



                                             30
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 31 of 33
Appellate Case: 20-1118    Document: 010110489696         Date Filed: 03/05/2021    Page: 31



  case that “address[ed] events that occurred after the events” in question because it

  “utilized the same clearly established law to do so”); Bond, 981 F.3d at 825 (same).

        This court’s precedent, summarized above, would make it clear to every

  reasonable officer that punching an arrestee, hitting him in the face with a dog chain,

  and allowing a police dog to attack him, all after he is subdued, violates the Fourth

  Amendment. Thus, it was clearly established by December 2017 that Sergeant

  Sanders’s alleged uses of force violated Mr. Vette’s constitutional rights, and he is

  not entitled to qualified immunity.

                                    III.   CONCLUSION

        We lack jurisdiction over Sergeant Sanders’s appeal to the extent he asks this

  court to review the district court’s factual findings. We exercise jurisdiction over

  Sergeant Sanders’s challenges to abstract issues of law, but hold the district court did

  not err in denying Sergeant Sanders qualified immunity. Accordingly, we AFFIRM

  the district court’s denial of Sergeant Sanders’s motion for summary judgment, and

  we REMAND to the district court for proceedings consistent with this decision.




                                             31
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 32 of 33
Appellate Case: 20-1118       Document: 010110489697            Date Filed: 03/05/2021    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                        March 05, 2021                         Chief Deputy Clerk




  Mr. Andrew R. McLetchie
  Ms. Eden R. Rolland
  Fowler, Schimberg, Flanagan & McLetchie
  350 Indiana Street, Suite 850
  Golden, CO 80401

  RE:       20-1118, Vette v. Sanders, et al
            Dist/Ag docket: 1:18-CV-01987-KMT

 Dear Counsel:

 Enclosed is a copy of the opinion of the court issued today in this matter. The court has
 entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

 Pursuant to Fed. R. App. P. 40(a)(1), any petition for rehearing must be filed within 14
 days after entry of judgment. Please note, however, that if the appeal is a civil case in
 which the United States or its officer or agency is a party, any petition for rehearing must
 be filed within 45 days after entry of judgment. Parties should consult both the Federal
 Rules and local rules of this court with regard to applicable standards and requirements.
 In particular, petitions for rehearing may not exceed 3900 words or 15 pages in length,
 and no answer is permitted unless the court enters an order requiring a response. See Fed.
 R. App. P. Rules 35 and 40, and 10th Cir. R. 35 and 40 for further information governing
 petitions for rehearing.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court
Case 1:18-cv-01987-KMT Document 61 Filed 03/05/21 USDC Colorado Page 33 of 33
Appellate Case: 20-1118   Document: 010110489697   Date Filed: 03/05/2021   Page: 2


  cc:     Ashok Chandran
          Kevin Eli Jason
          Christopher Eberhart Kemmitt
          Mahogane Denea Reed
          Samuel Spital
          Samuel Weiss
  CMW/na
